office_of_chief_counsel internal_revenue_service memorandum number release date cc fip clieu postn-131993-07 uilc date date third party communication none date of communication not applicable to stuart mann program manager financial institutions products lmsb fs from donald j drees jr senior technician reviewer branch financial institutions products cc fip subject notification of withdrawn letter_ruling request legend taxpayer ---------------------------------------- -------------------------------------- country ------------ issues pursuant to a of revproc_2007_1 2007_1_irb_1 this is to notify you that taxpayer has withdrawn a letter_ruling request regarding the investor_control doctrine and sec_61 and sec_817 of the internal_revenue_code the code after we reached a conclusion adverse to that requested and to provide you our view on issues raised in the request taxpayer requested a ruling that the taxpayer and not the holder of a variable_contract is the tax owner of assets held in a segregated_asset_account where the segregated_asset_account directly invests in assets available to the general_public and postn-131993-07 the contemplated contracts meet the definition of variable_contract within the meaning of d of the code conclusion where a segregated_asset_account directly invests in assets available to the general_public the policyholder and not the taxpayer is the owner of the assets in the segregated_asset_account when the taxpayer received notice of our adverse determination regarding the first ruling_request the taxpayer withdrew their letter_ruling which made it unnecessary to address the second issue facts taxpayer is a life_insurance_company incorporated in country using the accrual_method of accounting taxpayer meets the definition of a life_insurance_company as defined in sec_816 of the internal_revenue_code the code taxpayer has filed an election to be treated as a united_states_corporation for all purposes under sec_953 taxpayer proposes to create a segregated_asset_account for each policy it issues the taxpayer represents that all such contracts will be designed to comply with sec_72 sec_817 sec_817a sec_7702 and sec_7702a of the code and the applicable regulations thereunder each segregated_asset_account would be managed by an investment_advisor retained by the taxpayer the holder of the policy linked to the segregated_asset_account would be able to nominate the investment_advisor for the segregated_asset_account link to their policy the nominated investment_advisor cannot be related or subordinate to such policyholder and the taxpayer would generally accept such nomination the investment decisions within the segregated_asset_account would be made by such investment_advisor at their sole and unfettered discretion however the policyholder would be permitted to submit a questionnaire regarding investment horizons investment goals risk tolerance risk profile comfort with investments in different regions ie latin america eastern europe far east western europe australia and comfort level with different types of investment vehicles eg real_estate adr’s partnerships etc there would be no agreements understandings or communications between the policy holder and the taxpayer or the investment_advisor regarding the investments in the segregated_asset_account other than the guidance provided in the questionnaire it is anticipated that the segregated_asset accounts will directly invest in assets available to the general_public law and analysis sec_61 provides that the term gross_income means all income from whatever source derived including gains derived from dealings in property interest and dividends postn-131993-07 a long standing doctrine_of taxation provides that taxation is not so much concerned with the refinements of title as it is with actual command over the property taxed--the actual benefit for which the tax is paid 281_us_376 the incidence of taxation attributable to ownership of property is not shifted if the transferor continues to retain significant control_over the property transferred 435_us_561 333_us_591 309_us_331 without regard to whether such control is exercised through specific retention of legal_title the creation of a new equitable but controlled interest or the maintenance of effective benefit through the interposition of a subservient agency 749_f2d_513 8th cir rev’g 578_fsupp_398 n d iowa revrul_77_85 1977_1_cb_12 considers a situation in which the individual purchaser of a variable_annuity contract retained the right to direct the custodian of the account supporting that variable_annuity to sell purchase and exchange securities or other assets held in the custodial_account the purchaser also was able to exercise an owner's right to vote account securities either through the custodian or individually the service concluded that the purchaser possessed significant incidents_of_ownership over the assets held in the custodial_account the service reasoned that if a purchaser of an investment annuity_contract may select and control the investment_assets in the separate_account of the life_insurance_company issuing the contract then the purchaser is treated as the owner of those assets for federal_income_tax purposes thus any interest dividends or other income derived from the investment_assets are included in the purchaser's gross_income in revrul_80_274 1980_2_cb_27 depositors in certain savings and loan associations could transfer cash existing passbook accounts or certificates of deposit to an insurance_company in exchange for annuity_contracts the insurance_company deducted expenses and premium taxes and then deposited the net amounts received into a separate_account at each contract holder's savings and loan association these amounts were then invested in the association's certificates of deposit for a term designated by the contract holder except for the ability to withdraw the deposit from a failing savings and loan the insurance_company could not dispose_of the deposit or convert the deposit into a different asset in the event of a withdrawal from a failing savings and loan association the insurance_company was required to deposit the withdrawn amounts in another federally insured savings and loan association when the certificate of deposit expired the insurance_company was required to reinvest the proceeds in a certificate of deposit for the same duration if the duration would not extend beyond the annuity_starting_date if reinvestment for the same duration would extend beyond the annuity_starting_date then the insurance_company was required to purchase a certificate of deposit with a duration not extending beyond the annuity_starting_date if no such certificate of deposit was available the insurance_company was required to reinvest the proceeds in a passbook savings account the ruling concludes that if a purchaser of an annuity_contract can select and control the postn-131993-07 certificates of deposit supporting the contract then the purchaser is considered the owner of the certificates of deposit for federal_income_tax purposes revrul_81_225 1981_2_cb_12 describes four situations in which investments in mutual funds pursuant to annuity_contracts are considered to be owned by the contract holder rather than by the insurance_company issuing the annuity_contracts and one situation in which the insurance_company is considered the owner of the mutual_fund shares in situation the investment_assets in the segregated_asset_account underlying the annuity_contracts consist solely of shares in a single publicly available mutual_fund managed by an independent investment_advisor situation is similar to situation except that the mutual_fund is managed by the insurance_company or one of its affiliates situation also is similar to situation except that the segregated_asset_account underlying the annuity_contracts consists of five sub-accounts on which the performance of the annuity_contract would depend the contract holder retains the right to allocate or reallocate funds among the five sub-accounts during the life of the annuity_contract situation is similar to situation except that the shares of the mutual_fund are not sold directly to the public but are available only through the purchase of an annuity_contract or by participation in an investment plan account of the type described in revrul_70_525 1970_2_cb_144 situation also is similar to situation except that the shares in the mutual_fund are available only through the purchase of an annuity_contract the ruling concludes that the contract holders in situations have sufficient control and other incidents_of_ownership to be considered the owners of the mutual_fund shares for federal_income_tax purposes in situation sec_1 and the policyholder has investment control_over the mutual_fund shares and possesses sufficient other incidents_of_ownership to be considered the owner of the mutual_fund shares for federal_income_tax purposes in each of these situations the mutual_fund shares are available for purchase not only by the prospective purchaser of the deferred variable_annuity but also by other members of the general_public either directly as in situation sec_1 and or indirectly as in situation the policyholder's position in each of these situations is substantially identical to what his or her position would have been had the mutual_fund shares been purchased directly or indirectly as in situation although a mutual fund's diversified portfolio of securities is controlled by the manager of the mutual_fund and not by the policyholder this does not distinguish these situations from rev ruls and because the mutual_fund themselves are securities the incidents_of_ownership of which may be attributed to the policyholder in these situations prior to the annuity_starting_date ic is in such circumstances little more than a conduit between the policyholders and their mutual_fund shares revrul_81_225 in revrul_82_54 1982_1_cb_11 the purchasers of certain annuity_contracts retained the right to direct the issuing insurance_company to invest in the shares of any or all of postn-131993-07 three mutual funds that were not available to the public one mutual_fund invests primarily in common stocks another in bonds and a third in money market investments contract holders are free to allocate their purchase payments among the three funds and allocations made with respect to previous purchase payments may be changed by a policyholder at any time prior to the maturity_date of the annuity_contract the ruling concludes that the contract holders' ability to choose among general investment strategies for example between stock bonds or money market instruments either at the time of the initial purchase or subsequent thereto does not constitute sufficient control so as to cause the contract holders to be treated as the owners of the mutual_fund shares in revrul_2003_92 2003_2_cb_350 a life_insurance_company issues variable life_insurance and annuity_contracts that are funded by a segregated_asset_account the segregated_asset_account is divided into sub-accounts each sub-account invests in a partnership none of which are publicly_traded_partnerships as defined under sec_7704 each partnership has an investment manager that selects such partnership’s specific investments in addition contract holders will not have any voting rights with respect to any partnership interests held by any of the sub-accounts each sub-account will meet the asset diversification test of sec_1_817-5 of the income_tax regulations at all times in example variable_annuity contracts are funded by sub- accounts that invest in partnerships that are available to qualified purchasers and accredited investors in private_placement offerings in example life_insurance contracts are funded by sub-accounts that invest in partnerships that are available to qualified purchasers and accredited investors in private_placement offerings in example both life_insurance contracts and an annuity_contracts are funded by sub- accounts that invest in partnerships that are only available through the purchase of an annuity_contract life_insurance_contract or other variable_contracts from insurance_companies the ruling holds that the holder of a variable_annuity or life_insurance_contract will be considered the owner for federal_income_tax purposes of the partnership interests that fund the variable_contracts if interests in the partnerships are available for purchase by the general_public the ruling further holds that if the holder of a variable_annuity is considered to be the owner of the partnership interests that fund the variable_contracts the contract holder must include interest dividend or other income derived from the partnership interests in gross_income in the year in which the income is earned revrul_81_225 is amplified and clarified in christoffersen the united_states court_of_appeals for the eighth circuit considered the federal_income_tax consequences of the ownership of the assets supporting a segregated_asset_account the taxpayers in christoffersen purchased a variable_annuity contract that reflected the investment return and market_value of assets held in a separate_account that was segregated from the general_asset_account of the issuing insurance_company the taxpayers had the right to direct that their premium payments be invested in any of six publicly traded mutual funds taxpayers could reallocate their investment among the funds at any time taxpayers also had the right upon seven postn-131993-07 days notice to make withdrawals or to surrender the contract or to apply the accumulated value under the contract to provide annuity payments the eighth circuit held that for federal_income_tax purposes the taxpayers not the issuing insurance_company owned the mutual_fund shares that funded the variable_annuity the court concluded that the taxpayers surrendered few of the rights of ownership or control_over the assets of the sub-account that supported the annuity_contract christoffersen f 2d pincite according to the court the payment of annuity premiums management fees and the limitation of withdrawals to cash did not reflect a lack of ownership or control as the same requirements could be placed on traditional brokerage or management accounts id at thus the taxpayers were required to include in gross_income any gains dividends or other income derived from the mutual_fund shares under revrul_81_225 assets held directly by a segregated_asset_account that are available to the general_public are owned by the policyholder for federal tax purposes for this reason we believe that the policyholder in the ruling_request and not the taxpayer would own the assets in the proposed segregated_asset accounts for federal tax purposes this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions s by _____________________________ donald j drees jr senior technician reviewer branch financial institutions products
